(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 CHAVEZ-MEZA v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE TENTH CIRCUIT

      No. 17–5639. Argued April 23, 2018—Decided June 18, 2018
The Federal Sentencing Guidelines require a sentencing judge to first
  identify the recommended Guidelines sentencing range based on cer-
  tain offender and offense characteristics. The judge might choose a
  penalty within that Guidelines range, or the judge may “depart” or
  “vary” from the Guidelines and select a sentence outside the range.
  See United States v. Booker, 543 U.S. 220, 258–265. Either way, the
  judge must take into account certain statutory sentencing factors, see
  18 U.S. C. §3553(a), and must “state in open court the reasons for
  [imposing] the particular sentence,” §3553(c). But when it comes to
  how detailed that statement of reasons must be, “[t]he law leaves
  much . . . to the judge’s own professional judgment.” Rita v. United
  States, 551 U.S. 338, 356. The explanation need not be lengthy, es-
  pecially where “a matter is . . . conceptually simple . . . and the record
  makes clear that the sentencing judge considered the evidence and
  arguments.” Id., at 359.
    Here, petitioner pleaded guilty to possessing methamphetamine
  with intent to distribute. The judge reviewed the Guidelines, deter-
  mined the range to be 135 to 168 months, and imposed a sentence at
  the bottom of the range. The Sentencing Commission later lowered
  the relevant range to 108 to 135 months, and petitioner sought a sen-
  tence reduction under §3582(c)(2). Petitioner asked the judge to re-
  duce his sentence to the bottom of the new range, but the judge re-
  duced petitioner’s sentence to 114 months instead. The order was
  entered on a form certifying that the judge had “considered” petition-
  er’s “motion” and had “tak[en] into account” the §3553(a) factors and
  the relevant Guidelines policy statement. On appeal, petitioner ar-
  gued the sentencing judge did not adequately explain why he rejected
  petitioner’s request for a 108-month sentence. The Court of Appeals
2                CHAVEZ-MEZA v. UNITED STATES

                                Syllabus

    affirmed.
Held: Because the record as a whole demonstrates the judge had a rea-
 soned basis for his decision, the judge’s explanation for petitioner’s
 sentence reduction was adequate. Pp. 5–10.
    (a) The Government argues petitioner was not entitled to an expla-
 nation at all because the statute governing sentence-modification mo-
 tions does not expressly require a sentencing judge to state his rea-
 sons for imposing a particular sentence. See §3582(c)(2). It is
 unnecessary to go as far as the Government urges, however, because,
 even assuming the District Court had a duty to explain its reasons
 when modifying petitioner’s sentence, what the court did here was
 sufficient. Pp. 5–6.
    (b) Petitioner contends that a district court must explain its rea-
 soning in greater detail when the court imposes a “disproportionate”
 sentence reduction—that is, when the court reduces the prisoner’s
 sentence to a different point in the amended Guidelines range than
 the court previously selected in the original Guidelines range. That
 argument is unconvincing. As a technical matter, determining “pro-
 portionality” may prove difficult when the sentence is somewhere in
 the middle of the range. More importantly, the choice among points
 on the Guidelines range often reflects the belief that the chosen sen-
 tence is the “right” sentence based on various factors, including those
 found in §3553(a). If the applicable Guidelines range is later re-
 duced, it is unsurprising that the sentencing judge may choose a non-
 proportional point in the new range. Pp. 6–7.
    (c) Even assuming that a judge reducing a prisoner’s sentence must
 satisfy the same explanation requirement that applies at an original
 sentencing, the District Court’s explanation was adequate. At the
 original sentencing, petitioner asked for a downward variance from
 the Guidelines range, which the judge denied. The judge observed
 that petitioner’s sentence was high because of the destructiveness of
 methamphetamine and the quantity involved. The record from the
 original sentencing was before the judge—the same judge who im-
 posed the original sentence—when he considered petitioner’s sen-
 tence-modification motion. By entering the form order, the judge cer-
 tified that he had “considered” petitioner’s “motion” and had “tak[en]
 into account” the §3553(a) factors and the relevant Guidelines policy
 statement. Because the record as a whole suggests the judge origi-
 nally believed that 135 months was an appropriately high sentence in
 light of petitioner’s offense conduct, it is unsurprising that he consid-
 ered a sentence somewhat higher than the bottom of the reduced
 range to be appropriate as well. That is not to say that a dispropor-
 tionate sentence reduction never may require a more detailed expla-
 nation. But given the simplicity of this case, the judge’s awareness of
                    Cite as: 585 U. S. ____ (2018)                   3

                               Syllabus

  the arguments, his consideration of the relevant sentencing factors,
  and the intuitive reason why he picked a sentence above the very bot-
  tom of the new range, his explanation fell within the scope of lawful
  professional judgment that the law confers upon the sentencing
  judge. Pp. 7–10.
854 F.3d 655, affirmed.

  BREYER, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and THOMAS, GINSBURG, and ALITO, JJ., joined. KENNEDY, J., filed
a dissenting opinion, in which SOTOMAYOR and KAGAN, JJ., joined.
GORSUCH, J., took no part in the consideration or decision of the case.
                        Cite as: 585 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 17–5639
                                   _________________


       ADAUCTO CHAVEZ-MEZA, PETITIONER v. 

                UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE TENTH CIRCUIT

                                 [June 18, 2018] 


  JUSTICE BREYER delivered the opinion of the Court.
  This case concerns a criminal drug offender originally
sentenced in accordance with the Federal Sentencing
Guidelines. Subsequently, the Sentencing Commission
lowered the applicable Guidelines sentencing range; the
offender asked for a sentence reduction in light of the
lowered range; and the District Judge reduced his original
sentence from 135 months’ imprisonment to 114 months’.
The offender, believing he should have obtained a yet
greater reduction, argues that the District Judge did not
adequately explain why he imposed a sentence of 114
months rather than a lower sentence. The Court of Ap-
peals held that the judge’s explanation was adequate.
And we agree with the Court of Appeals.
                              I

                              A

   The Sentencing Guidelines require a sentencing judge to
consider certain listed characteristics of the offender and
the offense for which he was convicted. Those characteris-
tics (and certain other factors) bring the judge to a Guide-
lines table that sets forth a range of punishments, for
2             CHAVEZ-MEZA v. UNITED STATES

                      Opinion of the Court

example, 135 to 168 months’ imprisonment. A sentencing
judge often will choose a specific penalty from a Guidelines
range. But a judge also has the legal authority to impose
a sentence outside the range either because he or she
“departs” from the range (as is permitted by certain
Guidelines rules) or because he or she chooses to “vary”
from the Guidelines by not applying them at all. See
United States v. Booker, 543 U.S. 220, 258–265 (2005)
(holding the Sentencing Guidelines are advisory). The
judge, however, must always take account of certain statu-
tory factors. See 18 U.S. C. §3553(a) (requiring the judge
to consider the “seriousness of the offense” and the need to
“afford adequate deterrence,” among other factors). And,
of particular relevance here, the judge “shall state in open
court the reasons for [the] imposition of the particular
sentence.” §3553(c). If the sentence is outside the Guide-
lines range (whether because of a “departure” or a “vari-
ance”), the judge must state “the specific reason for the
imposition of a . . . different” sentence. §3553(c)(2). If the
sentence is within the Guidelines range, and the Guide-
lines range exceeds 24 months, the judge must also state
“the reason for imposing a sentence at a particular point
within the range.” §3553(c)(1).
                             B
  We here consider one aspect of the judge’s obligation to
provide reasons. In an earlier case, we set forth the law
that governs the explanation requirement at sentencing.
In Rita v. United States, 551 U.S. 338 (2007), the offender
sought a downward departure from the Guidelines. The
record, we said, showed that the sentencing judge “lis-
tened to each argument[,] . . . considered the supporting
evidence[,] . . . was fully aware of defendant’s various
physical ailments[,]” imposed a sentence at the bottom of
the Guidelines range, and, having considered the §3553(a)
factors, said simply that the sentence was “ ‘appropriate.’ ”
                 Cite as: 585 U. S. ____ (2018)            3

                     Opinion of the Court

Id., at 358. We held that where “a matter is as conceptu-
ally simple as in the case at hand and the record makes
clear that the sentencing judge considered the evidence
and arguments, we do not believe the law requires the
judge to write more extensively.” Id., at 359.
  We also discussed more generally the judge’s obligation
to explain. We wrote that the statute calls
    “for the judge to ‘state’ his ‘reasons.’ And that re-
    quirement reflects sound judicial practice. Judicial
    decisions are reasoned decisions. Confidence in a
    judge’s use of reason underlies the public’s trust in the
    judicial institution. A public statement of those rea-
    sons helps provide the public with the assurance that
    creates that trust.” Id., at 356.
But, we continued,
    “we cannot read the statute (or our precedent) as in-
    sisting upon a full opinion in every case. The appro-
    priateness of brevity or length, conciseness or detail,
    when to write, what to say, depends upon circum-
    stances. Sometimes a judicial opinion responds to
    every argument; sometimes it does not; sometimes a
    judge simply writes the word ‘granted’ or ‘denied’ on
    the face of a motion while relying upon context and
    the parties’ prior arguments to make the reasons
    clear. The law leaves much, in this respect, to the
    judge’s own professional judgment.” Ibid.
At bottom, the sentencing judge need only “set forth
enough to satisfy the appellate court that he has consid-
ered the parties’ arguments and has a reasoned basis for
exercising his own legal decisionmaking authority.” Ibid.
  When a judge applies a sentence within the Guidelines
range, he or she often does not need to provide a lengthy
explanation. As we said in Rita, “[c]ircumstances may
well make clear that the judge rests his decision upon the
4             CHAVEZ-MEZA v. UNITED STATES

                     Opinion of the Court

Commission’s own reasoning that the Guidelines sentence
is a proper sentence (in terms of §3553(a) and other con-
gressional mandates) in the typical case, and that the
judge has found that the case before him is typical.” Id.,
at 357.
   We have followed this same reasoning in other sentenc-
ing cases, including Gall v. United States, 552 U.S. 38
(2007), which we decided the same year as Rita. Cf. Kim-
brough v. United States, 552 U.S. 85, 109 (2007) (suggest-
ing a district judge’s decision to vary from the Guidelines
range may be entitled to greater respect when the judge
finds a particular case “ ‘outside the “heartland” ’ ” of the
Guidelines). Indeed, the case before us differs from the
Guidelines cases that Rita describes in only one significant
respect. It concerns a limited form of resentencing.
                              C
   The relevant lower court proceedings are not complicated.
In 2013, petitioner pleaded guilty to a federal crime,
namely, possessing methamphetamine with the intent to
distribute it. The judge reviewed the Guidelines, deter-
mined that the applicable range was 135 to 168 months’
imprisonment and imposed a sentence at the bottom of
that range: 135 months. Pursuant to its statutory author-
ity, the Sentencing Commission subsequently lowered the
relevant Guidelines range from 135 to 168 months to 108
to 135 months. United States Sentencing Commission,
Guidelines Manual App. C, Amdt. 782 (Supp. Nov. 2012–
Nov. 2016) (USSG); see also 28 U.S. C. §994(o). Petitioner
then sought and obtained a sentence modification. See 18
U.S. C. §3582(c)(2); USSG §1B1.10. He asked the judge to
lower his sentence to the bottom of the new range, namely
108 months. But the judge instead lowered it to 114
months, not 108 months. The order was entered on a form
issued by the Administrative Office of the United States
Courts. The form certified the judge had “considered”
                 Cite as: 585 U. S. ____ (2018)            5

                     Opinion of the Court

petitioner’s motion and “tak[en] into account” the §3553(a)
factors and the relevant Guidelines policy statement. App.
106–107 (under seal).
   Petitioner appealed, claiming that the judge did not
adequately explain why he rejected petitioner’s 108-month
request. The Court of Appeals rejected his argument. 854
F.3d 655 (CA10 2017). In its view, “absent any indication
the court failed to consider the §3553(a) factors, a district
court . . . need not explain choosing a particular guide-
lines-range sentence.” Id., at 659. Petitioner sought
certiorari, and we granted his petition.
                             II

                             A

  The Government, pointing out that this is a sentence-
modification case, argues that this fact alone should se-
cure it a virtually automatic victory. That is because,
unlike an ordinary Guidelines sentencing case, the statute
governing sentence-modification motions does not insist
that the judge provide a “reason for imposing a sentence at
a particular point within the range.” Compare §3553(c)(1)
with §3582(c)(2). It adds that sentence modifications also
differ procedurally from sentencing in that the offender is
not entitled to be present in court at the time the reduced
sentence is imposed. See Dillon v. United States, 560 U.S.
817, 828 (2010) (citing Fed. Rule Crim. Proc. 43(b)(4)). As
we have said before, “Congress intended to authorize only
a limited adjustment to an otherwise final sentence and
not a plenary resentencing proceeding.” Dillon, supra, at
826. These procedural features, the Government asserts,
mean that “the court has no duty” to provide an “on-the-
record explanation” of its reasons. Brief for United States
12, 19.
  We need not go so far. Even assuming (purely for ar-
gument’s sake) district courts have equivalent duties when
initially sentencing a defendant and when later modifying
6             CHAVEZ-MEZA v. UNITED STATES

                      Opinion of the Court

the sentence, what the District Court did here was suffi-
cient. At the original sentencing, the judge “must ade-
quately explain the chosen sentence to allow for meaning-
ful appellate review.” 552 U.S., at 50; see also Rita, 551
U.S., at 356 (“The sentencing judge should set forth
enough to satisfy the appellate court that he has consid-
ered the parties’ arguments and has a reasoned basis for
exercising his own legal decisionmaking authority”). Just
how much of an explanation this requires, however, de-
pends, as we have said, upon the circumstances of the
particular case. Id., at 356–357. In some cases, it may be
sufficient for purposes of appellate review that the judge
simply relied upon the record, while making clear that he
or she has considered the parties’ arguments and taken
account of the §3553(a) factors, among others. But in
other cases, more explanation may be necessary (depend-
ing, perhaps, upon the legal arguments raised at sentenc-
ing, see id., at 357). That may be the case even when
there is little evidence in the record affirmatively showing
that the sentencing judge failed to consider the §3553(a)
factors. If the court of appeals considers an explanation
inadequate in a particular case, it can send the case back
to the district court for a more complete explanation. Cf.
Molina-Martinez v. United States, 578 U. S. ___, ___ (2016)
(slip op., at 15) (“[A]ppellate courts retain broad discretion
in determining whether a remand for resentencing is
necessary”).
                            B
  Petitioner argues that the judge should have explained
more here because there is, or should be, some kind of
presumption that the judge will choose a point within the
new lower Guidelines range that is “proportional” to the
point previously chosen in the older higher Guidelines
range. We are not aware of any law or any convincing
reason, however, suggesting that this is so.
                 Cite as: 585 U. S. ____ (2018)           7

                     Opinion of the Court

   As a technical matter, determining just what “propor-
tionality” means in this context would often prove difficult
when the sentence is somewhere in the middle of the
Guidelines range. The Sentencing Table calculates pun-
ishments according to a logarithmic scale. Take petition-
er’s original and amended Guidelines ranges, for example.
The original range was 135 to 168 months, a difference of
33 months. The amended range, by comparison, is 108 to
135 months, a difference of 27 months. And viewed loga-
rithmically, what may seem the middle of a new lower
range is not necessarily proportionate to what may seem
the middle of the old higher range. Nothing in the Guide-
lines, or elsewhere, encourages arguments about such
matters among lawyers or judges who are not experts in
advanced mathematics.
   More importantly, the Guidelines ranges reflect to some
degree what many, perhaps most, judges believed in the
pre-Guidelines era was a proper sentence based upon the
criminal behavior at issue and the characteristics of the
offender. Thus, a judge’s choice among points on a range
will often simply reflect the judge’s belief that the chosen
sentence is the “right” sentence (or as close as possible to
the “right” sentence) based on various factors, including
those found in §3553(a). Insofar as that is so, it is unsur-
prising that changing the applicable range may lead a
judge to choose a nonproportional point on the new range.
We see nothing that favors the one or the other. So, as is
true of most Guidelines sentences, the judge need not
provide a lengthy explanation if the “context and
the record” make clear that the judge had “a reasoned
basis” for reducing the defendant’s sentence. Rita, supra,
at 356, 359.
                             C
   Turning to the facts of this case, we find that the Dis-
trict Court’s explanation satisfies the standard we used in
8             CHAVEZ-MEZA v. UNITED STATES

                     Opinion of the Court

Rita and Gall, assuming it applies to sentence modifica-
tions. In Rita, as we earlier said, we upheld as lawful a
sentencing judge’s explanation that stated simply that the
Guidelines sentence imposed was “ ‘appropriate.’ ” 551
U.S., at 358. We noted that, in respect to the brevity or
length of the reasons the judge gives for imposing a par-
ticular Guidelines sentence, the “law leaves much” to “the
judge’s own professional judgment.” Id., at 356. We
pointed out that the sentencing judge in that case had “set
forth enough to satisfy the appellate court that he ha[d]
considered the parties’ arguments and ha[d] a reasoned
basis for exercising his own legal decisionmaking author-
ity.” Ibid. The same is true here.
   At petitioner’s original sentencing, he sought a variance
from the Guidelines range (135 to 168 months) on the
ground that his history and family circumstances war-
ranted a lower sentence. The judge denied his request. In
doing so, the judge noted that he had “consulted the sen-
tencing factors of 18 U.S. C. 3553(a)(1).” He explained
that the “reason the guideline sentence is high in this
case, even the low end of 135 months, is because of the
[drug] quantity.” He pointed out that petitioner had “dis-
tributed 1.7 kilograms of actual methamphetamine,” a
“significant quantity.” And he said that “one of the other
reasons that the penalty is severe in this case is because of
methamphetamine.” He elaborated this latter point by
stating that he had “been doing this a long time, and from
what [he] gather[ed] and what [he had] seen, metham-
phetamine, it destroys individual lives, it destroys fami-
lies, it can destroy communities.” App. 25.
   This record was before the judge when he considered
petitioner’s request for a sentence modification. He was
the same judge who had sentenced petitioner originally.
Petitioner asked the judge to reduce his sentence to 108
months, the bottom of the new range, stressing various
educational courses he had taken in prison. The Govern-
                 Cite as: 585 U. S. ____ (2018)           9

                     Opinion of the Court

ment pointed to his having also broken a moderately
serious rule while in prison. The judge certified (on a
form) that he had “considered” petitioner’s “motion” and
had “tak[en] into account” the relevant Guidelines policy
statements and the §3553(a) factors. Id., at 106–107
(under seal). He then reduced the sentence to 114 months.
The record as a whole strongly suggests that the judge
originally believed that, given petitioner’s conduct, 135
months was an appropriately high sentence. So it is un-
surprising that the judge considered a sentence somewhat
higher than the bottom of the reduced range to be appro-
priate. As in Rita, there was not much else for the judge
to say.
   The dissent would have us ignore the record from the
initial sentencing and consider only what the judge said
when modifying petitioner’s sentence. See post, at 4-5
(opinion of KENNEDY, J.). But, as we have made clear
before, a sentence modification is “not a plenary resentenc-
ing proceeding.” Dillon, 560 U.S., at 826. We therefore
need not turn a blind eye to what the judge said at peti-
tioner’s initial sentencing. The dissent suggests the
judge’s failure to grant petitioner a proportional reduction
“limits the relevance of the initial sentencing proceeding.”
Post, at 5. To the contrary, the record of the initial sen-
tencing sheds light on why the court picked a point slightly
above the bottom of the reduced Guidelines range when
it modified petitioner’s sentence. Our decision is not (as
the dissent claims) based on mere “speculation.” Post, at
7. Rather, we simply find the record as a whole satisfies
us that the judge “considered the parties’ arguments and
ha[d] a reasoned basis for exercising his own legal deci-
sionmaking authority.” Rita, supra, at 356.
   This is not to say that a disproportionate sentence re-
duction never may require a more detailed explanation. It
could be that, under different facts and a different record,
the district court’s use of a barebones form order in re-
10            CHAVEZ-MEZA v. UNITED STATES

                     Opinion of the Court

sponse to a motion like petitioner’s would be inadequate.
As we said above, the courts of appeals are well suited to
request a more detailed explanation when necessary. See
supra, at 6. The dissent asserts that appellate courts
would not need to remand for further explanation if dis-
trict courts provided an additional “short statement or
check[ed] additional boxes” on the form order. Post, at 8.
That may be so, and nothing in this decision prevents
judges from saying more when, in their professional judg-
ment, saying more is appropriate. Providing a more de-
tailed statement of reasons often serves “a salutary pur-
pose” separate and apart from facilitating appellate
review. Rita, 551 U.S., at 357. But our task here is to
decide the case before us. And given the simplicity of this
case, the judge’s awareness of the arguments, his consid-
eration of the relevant sentencing factors, and the intui-
tive reason why he picked a sentence above the very bot-
tom of the new range, the judge’s explanation (minimal as
it was) fell within the scope of the lawful professional
judgment that the law confers upon the sentencing judge.
See Id. at 356.
   The Court of Appeals concluded the same. Its judgment
is therefore affirmed.
                                           It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of this case.
                 Cite as: 585 U. S. ____ (2018)            1

                    KENNEDY, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 17–5639
                         _________________


      ADAUCTO CHAVEZ-MEZA, PETITIONER v. 

               UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE TENTH CIRCUIT

                        [June 18, 2018] 


  JUSTICE KENNEDY, with whom JUSTICE SOTOMAYOR and
JUSTICE KAGAN join, dissenting.
  When the District Court reduced petitioner Adaucto
Chavez-Meza’s sentence, it entered its order on a terse
“AO–247” form. An example of this form is attached as an
Appendix, infra. On the form order, the District Court
checked a box next to preprinted language stating that it
had “considered” Chavez-Meza’s motion for a reduced
sentence and that it had “tak[en] into account the policy
statement set forth at USSG §1B1.10 and the sentencing
factors set forth in 18 U.S. C. §3553(a), to the extent that
they are applicable.” App. 106–107 (under seal). The
District Court checked another box indicating that
Chavez-Meza’s motion was granted, and the court stated
that it was reducing his sentence to 114 months. Ibid.
But the District Court did not explain why it chose that
particular sentence or why it had not sentenced Chavez-
Meza to the bottom of his Guidelines range, as it had done
at his original sentencing. Under these circumstances, in
my view the District Court’s order was insufficient to
allow for meaningful appellate review, a conclusion that
requires this respectful dissent.
  My disagreement with the majority is based on a serious
problem—the difficulty for prisoners and appellate courts
in ascertaining a district court’s reasons for imposing a
2              CHAVEZ-MEZA v. UNITED STATES

                     KENNEDY, J., dissenting

sentence when the court fails to state those reasons on the
record; yet, in the end, my disagreement turns on a small
difference, for a remedy is simple and easily attained.
   Just a slight expansion of the AO–247 form would an-
swer the concerns expressed in this dissent in most cases,
and likely in the instant one. If the form were expanded
to include just a few more categories covering the factors
most often bearing on a trial court’s sentencing determina-
tion, the objections petitioner raises likely would be met.
The statute would be satisfied; district judges would have
a helpful form that might well reduce the time for consid-
eration of cases—and even if not would help ensure the
full consideration which tends to result in uniformity and
fairness; the Courts of Appeals, from the outset, would
have far more assistance in determining whether appeals
have merit; and this in turn would yield judicial efficien-
cies that the sentencing system must have to be effective
and that Courts of Appeals must have to ensure that the
relevant statute can be administered and applied in an
efficient, fair, and uniform way. The Court today, how-
ever, gives its full approval to a conclusory order. Its result-
ing holding is detrimental to the judicial system and to
prisoners alike.
   The Sentencing Reform Act of 1984 authorizes a district
court to reduce a prisoner’s sentence when he “has been
sentenced to a term of imprisonment based on a sentenc-
ing range that has subsequently been lowered by the
Sentencing Commission.” 18 U.S. C. §3582(c)(2). Con-
gress specified that district courts may reduce a defend-
ant’s sentence only “after considering the factors set forth
in section 3553(a) to the extent that they are applicable, if
such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” Ibid.
   In United States v. Taylor, 487 U.S. 326, 336 (1988),
this Court addressed a statutory scheme that, like
§3582(c)(2), required district courts to consider specific
                  Cite as: 585 U. S. ____ (2018)            3

                    KENNEDY, J., dissenting

statutory factors when they exercised their discretion.
The Court held that “[w]here, as here, Congress has de-
clared that a decision will be governed by consideration of
particular factors, a district court must carefully consider
those factors as applied to the particular case and, what-
ever its decision, clearly articulate their effect in order to
permit meaningful appellate review.” Id., at 336–337.
   Here, the form order fails to provide sufficient infor-
mation either to give adequate and efficient instruction to
the trial court or to permit meaningful appellate review.
The form order discloses no basis for determining why the
District Court did not sentence Chavez-Meza to the bot-
tom of his new Guidelines range, as it had when it im-
posed his original sentence.
   The Court points out that there is no presumption in
favor of a proportional reduction when a judge reduces a
prisoner’s sentence pursuant to §3582(c)(2). Ante, at 6–7.
That is true, as far as it goes. The issue here, however, is
not whether district courts must grant proportional reduc-
tions; rather, the issue is what explanation should be
required to permit meaningful review of a trial court’s
resentencing order.
   The amount of necessary explanation might be different
when a district court grants a proportional reduction—for
example, when it sentences a defendant to the top or the
bottom of his Guidelines range for both the initial and
reduced sentence. In that circumstance, in most in-
stances, an appellate court properly can infer that the dis-
trict court’s reasons were the same as those it gave when it
imposed the initial sentence. See Brief for National Asso-
ciation of Criminal Defense Lawyers et al. as Amici Curiae
6–11 (explaining that district courts typically grant pro-
portional reductions and that the Sentencing Commission
often assumes they will do so). Less explanation is neces-
sary, not because proportional reductions are favored as a
legal matter but because the initial sentencing proceeding
4             CHAVEZ-MEZA v. UNITED STATES

                    KENNEDY, J., dissenting

provides a record from which an appellate court can make
prompt and reliable inferences as to the reasons that
informed the trial court’s decision to resentence a defend-
ant to the same relative point on his amended Guidelines
range. Contrary to the Court’s suggestion, furthermore,
one need not have an advanced degree in mathematics,
much less a calculator, to draw this reasonable inference.
District courts, as a matter of routine, regularly grant
proportional reductions; and it seems unlikely that they
conduct intricate logarithmic computations before doing
so.
   In contrast to a proportional reduction in a prisoner’s
sentence, a nonproportional reduction suggests that the
district court’s reasons for choosing a particular sentence
might be different from those it gave when it imposed the
sentence in the first instance. Accordingly, a more specific
explanation—but by no means an elaborate one—is neces-
sary for an appellate court to determine why the district
court chose a new point on the revised Guidelines range.
    The Court’s analogy to Rita v. United States, 551 U.S.
338, 356 (2007), fails as well. See ante, at 7–9. In Rita,
the District Court imposed the defendant’s sentence at a
hearing. The record made clear that “the sentencing judge
listened to each argument,” “considered the supporting
evidence,” and then determined that a 33-month sentence
was “appropriate.” 551 U.S., at 357–358. But here there
was no hearing when the District Court reduced Chavez-
Meza’s sentence in light of the amended Guidelines. The
District Court’s reasoning must be surmised from its terse,
largely uninformative order. At Chavez-Meza’s initial
sentencing there was a hearing similar to the one in Rita.
But the fact that the District Court did not grant Chavez-
Meza a proportional reduction when it later reconsidered
his sentence limits the relevance of the initial sentencing
proceeding.
   The District Court may well have had a legitimate
                 Cite as: 585 U. S. ____ (2018)            5

                    KENNEDY, J., dissenting

reason for reducing Chavez-Meza’s sentence to 114
months instead of 108 months. And even a brief explana-
tion stating that reason likely would have sufficed, for
district courts need not write at length each time they rule
upon a §3582(c)(2) motion.
   The Court is quite correct to point out that a trial judge
“need only ‘set forth enough to satisfy the appellate court
that he has considered the parties’ arguments and has a
reasoned basis for exercising his own legal decisionmaking
authority.’ ” Ante, at 3 (quoting Rita, supra, at 356). It is
likely that even a checkbox form would suffice in most
cases, provided the form lists enough of the common rea-
sons so that an appellate court, in most cases, can easily
ascertain why the district court chose a particular sen-
tence. Here, for example, the District Court simply could
have added a sentence or two to the AO–247 form’s “Addi-
tional Comments” box. Or, perhaps preferably, trial
courts could use an expanded version of the AO–247 form
that allows judges to indicate, even by checking a box, the
reason or reasons for choosing a particular sentence.
   In this case, however, the District Court’s reasons re-
main a mystery. The Court today speculates that the
District Court sentenced Chavez-Meza to 114 months
because he distributed a large quantity of methampheta-
mine. Ante, at 8. For its part, the Court of Appeals specu-
lated that the reason might have been “an incident of
misconduct while in prison.” See 854 F.3d 655, 660 (CA10
2017). But there is no basis for these assumptions in the
District Court’s order. The sort of guesswork the Court
relies upon in today’s decision is insufficient to provide
meaningful appellate review of a district court’s exercise of
its discretion under §3582(c)(2). See Taylor, 487 U.S., at
342–343.
   According to the Court of Appeals, the relevant provi-
sions of the Sentencing Reform Act must be read to allow a
trial court not to give or state any reasons at all for a
6             CHAVEZ-MEZA v. UNITED STATES

                    KENNEDY, J., dissenting

resentencing order. 854 F.3d, at 658. This was error.
The Court of Appeals reached its conclusion by comparing
the provisions that relate to original sentencing—
§3553(c)—with the provisions that pertain to the resen-
tencing process—§3582(c)(2). It reasoned that, because
the former has an express requirement to state reasons
while the latter does not, the statutory structure elimi-
nates any requirement for reasons upon resentencing.
The Court of Appeals’ analysis, however, ignores the scope
of the statutory text in §3553(c). That section pertains to
a procedure that is a full-scale adversary proceeding,
where the defendant and counsel are present. As part of
that procedure, the statute states: “The court, at the time
of sentencing, shall state in open court the reasons for its
imposition of the particular sentence.” §3553(c).
   The statute does not require a full-scale adversary
proceeding when resentencing is being considered after a
Guidelines reduction. But it is incorrect to conclude that
the absence of all those requirements forecloses the neces-
sity to make a record that allows an appellate court to
exercise meaningful review of the reasons for the resen-
tencing order. This conclusion follows from this Court’s
decision in Taylor, holding that courts must “clearly artic-
ulate” their reasoning “in order to permit meaningful
appellate review,” even without any specific statutory
command. 487 U.S., at 336–337. So the fact that Con-
gress adopted a detailed explanatory requirement in
another part of the statute does not displace Taylor’s
background rule that district courts must provide enough
reasoning for appellate courts to review their decisions
when they exercise discretion under a statute like
§3582(c)(2).
   The Court quite correctly rejects the Government’s
invitation to adopt the Court of Appeals’ interpretation.
See ante, at 5–6. The Court’s ensuing analysis, however,
is, in my respectful view, still incorrect. On the one hand,
                  Cite as: 585 U. S. ____ (2018)            7

                    KENNEDY, J., dissenting

the Court holds that appellate courts may determine on a
case-by-case basis whether a form order like the one here
provides enough explanation. See ante, at 6, 9–10. Thus,
any prisoner can appeal and argue that the order was
insufficient in his case. On the other hand, the Court does
not impose any serious requirement that a district court
state its reasons on the front end—that is, before the
appeal, when the district court rules on the §3582(c)(2)
motion. Thus, in cases like this one, appeals will often be
based on speculation that requires the prisoner, the Gov-
ernment, and the Court of Appeals to hypothesize the
potential reasons for the prisoner’s sentence when a re-
duction is weighed and considered.
   This is an unwise allocation of judicial resources. Dis-
trict courts, to state the obvious, are best positioned to
explain their reasons for imposing a particular sentence.
Under the majority’s opinion, however, appellate courts
will often lack clarity as to a district court’s reasoning and
will be forced to either speculate (as the Court does today)
based on their own view of the record, or remand the case
for further explanation, likely followed by another appeal.
What could have taken a sentence or two at the front end
now can, and likely will, produce dozens of pages of briefs,
bench memoranda, orders, and judicial opinions as the
case makes its way first to the appellate court, then back
down to the trial court and perhaps back to the appellate
court again.
   A better, more efficient rule would require trial courts in
cases like this one to provide their reasons in their initial
decisions either by giving a short statement or checking
additional boxes. We must be conscious of the fact that
retroactive amendments to the Guidelines can result in
thousands of resentencings. That is all the more reason
the inefficiencies resulting from today’s decision ought to
be avoided. And given the uncertainty that will ensue
from today’s decision, district courts would be wise to say
8            CHAVEZ-MEZA v. UNITED STATES

                   KENNEDY, J., dissenting

more than the court said in this case, even in the absence
of a holding requiring it to do so on the specific facts at
issue here.
  For these reasons, I respectfully dissent.
  Cite as: 585 U. S. ____ (2018) 
      9

    KENNEDY
Appendix      , J., dissenting
         to opinion  of KENNEDY, J. 


          APPENDIX

10   CHAVEZ-MEZA v. UNITED STATES

         KENNEDY
     Appendix      , J., dissenting
              to opinion  of KENNEDY, J.